               Case: 1:17-md-02804-DAP Doc #: 3054 Filed: 12/26/19 1 of 1. PageID #: 477376
Motion Denied without pprejudice
                            j      to advancing
                                              g the same arguments
                                                           g         in a motion for summary y jjudgement.
The Track One-B Case Management
                              g        Order was meant to direct defendants not to file any non-
jurisdictional motions to dismiss.
s/ Dan Aaron Polster_______
                    _______         UNITED STATES DISTRICT COURT
United States District Judge      FOR THE NORTHERN DISTRICT OF OHIO
12/26/2019                                 EASTERN DIVISION


            IN RE: NATIONAL PRESCRIPTION
            OPIATE LITIGATION

            THIS DOCUMENT RELATES TO:
            The County of Cuyahoga, Ohio, et al. v.             MDL No. 2804
            Purdue Pharma L.P., et al.
            Case No. 1:17-op-45004                              Case No. 17-md-2804

                                                                Judge Dan Aaron Polster


                         PHARMACY DEFENDANTS’ MOTION TO DISMISS
                THIRD AMENDED COMPLAINT AND AMENDMENT BY INTERLINEATION

                   Defendants CVS, Discount Drug Mart, HBC/Giant Eagle, Rite Aid, Walgreens, and

           Walmart (the “Pharmacy Defendants”) move to dismiss the Third Amended Complaint and the

           Amendment by Interlineation with prejudice to the extent they purport to state a claim based on

           the Pharmacy Defendants’ dispensing, on the basis that they fail to state a claim upon which relief

           can be granted for the reasons stated in the accompanying memorandum of law.

                   The Pharmacy Defendants recognize that the Track One-B Case Management Order

           provides that “the Court will not receive additional motions to dismiss on distributing claims.”

           ECF No. 2940 at 4 (emphasis added). The order by its terms, however, does not expressly

           foreclose motions to dismiss on dispensing claims, though further communications with the

           Special Master suggest that they too might not be received. While the Pharmacy Defendants will

           answer the Amendments by Interlineation as directed, they nevertheless believe it is important and

           appropriate to bring to the Court’s attention certain particular reasons—completely independent

           of the Court’s rulings on prior motions to dismiss only distribution claims—why Plaintiffs’ new

           dispensing claims fail as a matter of Ohio law and federal pleading standards. See Fed. R. Civ. P.
